PER CURIAM.
In this proceeding appellants challenge the process whereby the City Council amended the annexation report to reflect the *541earlier opinion of this Court. Specifically, petitioners allege that the City Council was required to make new findings of fact before amending the annexation report and ordinance, and that petitioners were entitled to notice and a hearing prior to Council’s amendment of the annexation report and ordinance.
We find both contentions to be without merit. It is clear from the language of this Court’s prior decision that the case was remanded solely because this Court did not have the authority to make the necessary corrections. Those corrections were purely administrative in nature, and could in no way alter our prior determination that the City of Salisbury had in fact met its statutory burden, which is a prerequisite to effective annexation. On remand, no further hearing was necessary.
Furthermore, as we had determined in our earlier opinion that annexation was properly accomplished, the action before us cannot be deemed a motion in the cause. It is instead a new action. Accordingly, we hold that the date upon which the ordinance became effective was the date the amendment was adopted by the City Council, 17 June 1980. G.S. 160A-50(i). This holding in no way conflicts with our decision in Moody v. Town of Carrboro, 301 N.C. 318, 271 S.E. 2d 265 (1980).
The result is that the city’s motion for summary judgment should have been allowed and the orders entered staying the effective date of the ordinance should now be dissolved. The orders of Riddle, J., dated 18 August 1980, of Wood, J., dated 22 August 1980, and of Hairston, J., dated 19 November 1980 staying the effective date of annexation are hereby vacated. The cause is remanded to Superior Court, Rowan County for entry of appropriate orders granting the city’s motions for summary judgment and dismissing the action.
Reversed and remanded.